Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Applicants arguments in concert with amendment to the independent claims are persuasive. The prior art does not reasonably teach a media playback system comprising a constellation of playback device comprising shared and local clocks and operable to synchronize media playback and output across a plurality VLI domain and native domain devices such as by the recited "translating the VLI domain command to two or more corresponding native domain commands" and "carrying out the two or more corresponding native domain commands to perform the particular operation." Particularly the prior art neither teaches nor suggests the recited translating the first VLI domain command, such as to invoke a particular transport control, volume control, etc. operation, command, etc., the operation handled in a similar manner to the mute command depicted in figure 8; wherein the translating of the first command determines and invokes two or more corresponding native domain commands to perform the invoked volume control, transport control, etc. operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654